EXAMINER'S AMENDMENT

1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey A. Zelley on July 5, 2022. The support for the amendment is found in instant specification (Table 2 of instant specification).

2.  The application has been amended as follows: 

3. Claims 15, 20-23 are cancelled.


4. Claim 16 is amended as follows:


    16. (Currently Amended) A process for producing expandable, blowing agent-containing pellets based on high temperature thermoplastics comprising the steps of:
   a)   producing a polymer melt consisting of at least one polyethersulfone by melting the at least one polyethersulfone having a glass transition temperature according to ISO 11357-2-1999 of at least 1800C and mixing with at least one nucleating agent in an extruder at temperatures in the range from 320ºC to 3500C, 
    b) adding a blowing agent to the polymer melt,
    c) cooling the blowing agent-containing polymer melt to a temperature in the range
        from 1800C to 215ºC 
      d) optionally conveying the polymer melt by means of a gear pump, 
      e) conveying the blowing agent-containing polymer melt at a temperature in the 
       range from 1800C to 215ºC 
       blowing agent-laden polymer melt in an underwater pelletizer operated at a water 
       temperature in the range from 750C to 990C and a pressure in the range from 10 to 
      20 bar.


5.  Claim 25 is amended as follows:

    25. (Currently amended) The process according to claim 17, wherein acetone is used as the blowing agent and the expandable blowing agent containing pellets comprise 3% to 15% by weight of the acetone.

6. Claim 26 is amended as follows:


     26. (Currently amended) The process according to claim 18, wherein the expandable blowing agent containing pellets comprise as the nucleating agent 0.01% to 2.0% by weight of  the3 ACTIVE. 135624890.01Application No. 16/627.501Docket No.: 074008-1927-US-595872 Amendment dated March 4, 2022Reply to Office Action of December 10, 2021talc, the titanium dioxide, the graphite, the carbon black or mixtures thereof based on the sum of the high temperature thermoplastics and the nucleating agent.

7. Instant claims are renumbered as follows:
Claim 16 becomes claim 1.
Claim 17 becomes claim 2, dependent on claim 1.
Claim 25 becomes claim 3, dependent on claim 2. 
Claim 18 becomes claim 4, dependent on claim 1. 
Claim 26 becomes claim 5, dependent on claim 4. 
Claim 19 becomes claim 6, dependent on claim 1. 
Claim 24 becomes claim 7, dependent on claim 1.

Reasons for Allowance
8.  The following is an examiner’s statement of reasons for allowance: 
the present claims are allowable over the closest uncovered prior art, namely,
Yamamoto et al (WO2016/052604), Hahn et al (US 2007/0112081), Dietzen et al (US 7,045,082) and Schmaus et al (US 2009/0108480), for the following reasons.

9.  Yamamoto et al discloses a process for producing expandable particles based on a highly heat-resistant resin having a glass transition temperature of 180ºC or more and an organic-based blowing agent such as acetone (col. 3, lines 24-28; col. 4, lines 30-44), the process comprising forming resin particles and impregnating those with a blowing agent and a cell adjusting agent such as talc (col. 6, lines 27-32; col. 5, lines 60-65), wherein one kind of said resins having a glass transition temperature of 180ºC or more is used, and specific resin used for making said particles is polyethersulfone (col. 3, lines 45; col. 3, lines 55-57). However, the process of Yamamoto et al includes the steps of forming particles first, followed by impregnating those with blowing agent rather than mixing the blowing agent into a polyether sulfone melt.

10.  Hahn et al discloses a process for producing an expandable pelletized polymer material comprising:
a) forming a melt of thermoplastic polymers including polyether sulfone in an extruder ([Abstract, [0015], [0028], [0039]);
b) mixing in a blowing agent, including ketons, and additives such as nucleating agents, carbon black at a temperature of at least 150ºC ([0021], [0027], [0028],[0040]);
c) cooling the polymer melt comprising the blowing agent to a temperature of preferably 150-200ºC ([0041]);
d) passing the polymer melt through a die plate at a temperature of 140-300ºC, preferably 160-240ºC ([0030]);
e) pelletizing the melt comprising the blowing agent directly downstream of the die plate under water at a pressure of 1-25 bar ([0042]-[0044]),
wherein the produced expandable particles are having density of 590-660 g/L ([0026]).
However, the polymer material used in the process of Hahn et al includes at least 5%wt of styrene copolymers, wherein by using “consisting of” transition phrase, instant claim 16 is limited to polyether  sulfone polymers only.

11.  Dietzen et al discloses a process for producing foam from a polyether sulfone comprising: melting the polyether sulfone in an extruder; adding a blowing agent such as acetone into the melt; cooling the melt (col. 1, lines 54-60), wherein the temperature at which the blowing agent is added is cited as 340ºC (col. 2, lines 6-10) and further wherein Dietzen et al explicitly teaches that if the used polymer comprises a mixture of a high molecular weight polyether sulfone and a low molecular weight polyether sulfone, the foam having a low density can be produced (col. 24-65; col. 2, lines 30-60). However, the process of Dietzen et al does not include steps of cooling the polymer melt to 180-215ºC, followed by pelletizing the cooled melt in an underwater pelletizer at a temperature of 75-99ºC and pressure 10-20 bar.

12.  Schmaus et al discloses a process for pelletizing polymer melts comprising blowing agent, such as isobutane or ketones,  and a nucleating agent , such as talc, in a pelletizing chamber under a water flow (Abstract, [0002], [0036], [0040]), wherein the polymer includes polyether sulfones ([0034]), the amount of added talc is 0.01-10%wt ([0040]) and wherein Schmaus et al explicitly recites the pelletizing taking place at a water temperature of 5-90ºC and pressure 2-20 bar ([0016]), resulting in more heat dissipating from the melt and thereby faster cooling of the melt ([0016]). However, the process of Schmaus et al does not include the steps of forming a polymer melt consisting of polyethersulfone, adding nucleating agent and blowing agent at a temperature of 320-350ºC, cooling said melt to a temperature of 180-215ºC, before pelletizing in an underwater pelletizer.

13. Therefore, the present claims are allowable over the cited prior art.

14. In addition, a newly uncovered reference US 2007/0112082 discloses a process for making expandable pellets comprising forming a polymer melt, adding blowing agent to said melt, followed by cooling said melt before pelletizing, wherein the polymer melt may consist of polyether sulfone ([0024], [0061]). However, US 2007/0112082 does not recite the heating temperature being in the range of 320-350ºC and the cooling temperature being in the range of 180-215ºC as required by instant claims, wherein said temperature ranges appear to be critical for obtaining the expandable pellets having high blowing agent retention and high storage stability, as demonstrated by Applicants in Tables 2-4 of instant specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764